Matter of Wolf (2017 NY Slip Op 01373)





Matter of Wolf


2017 NY Slip Op 01373


Decided on February 22, 2017


Appellate Division, Second Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
SANDRA L. SGROI, JJ.


2016-10566

[*1]In the Matter of Samuel L. Wolf, admitted as Samuel Leonard Wolf, an attorney and counselor-at-law. Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, petitioner; Samuel L. Wolf, respondent. (Attorney Registration No. 3006210)

Motion by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4), upon his conviction of a felony. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the First Judicial Department on January 31, 2000, under the name Samuel Leonard Wolf.

Diana Maxfield Kearse, Brooklyn, NY (Sasha N. Holguin of counsel), for petitioner.


PER CURIAM


. On August 17, 2016, the respondent pleaded guilty before the Honorable Danny Chun, in the Supreme Court, Kings County, to grand larceny in the third degree, in violation of Penal Law § 155.35, a class D felony. On October 5, 2016, he was sentenced to a term of imprisonment of 90 days, five years of probation, a surcharge of $300, a DNA fee of $50, and a crime victims assessment fee of $25. At his plea allocution, the respondent admitted that, on or about between November 25, 2015, and February 25, 2016, he stole property (proceeds from a real estate closing) having an aggregate amount in excess of $50,000.
The respondent was personally served with a copy of the instant motion on October 5, 2016. To date, the respondent has neither served a response nor requested additional time in which to do so.
By virtue of his felony conviction, the respondent was automatically disbarred and ceased to be an attorney pursuant to Judiciary Law § 90(4)(a).
Accordingly, the motion of the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts to strike the respondent's name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90(4)(b) is granted to reflect his automatic disbarment on August 17, 2016.
ENG, P.J., RIVERA, DILLON, BALKIN and SGROI, JJ., concur.
ORDERED that the motion to strike the respondent's name from the roll of attorneys and counselors-at-law is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90(4)(a), the respondent, Samuel L. Wolf, admitted as Samuel Leonard Wolf, is disbarred, effective August 17, 2016, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that the respondent, Samuel L. Wolf, admitted as Samuel Leonard Wolf, shall comply with the rules governing the conduct of disbarred and suspended attorneys (see  22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, the respondent, Samuel L. Wolf, admitted as Samuel Leonard Wolf, is commanded to desist and refrain from (l) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Samuel L. Wolf, admitted as Samuel Leonard Wolf, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 1240.15(f).
ENTER:
Aprilanne Agostino
Clerk of the Court